Citation Nr: 1759738	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.

5. Entitlement to special monthly compensation under 38 U.S.C. § 1114(s).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1965 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).  

On May 11, 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was previously before the Board in June 2016, at which time, it was remanded for further development.  By way of a December 2016 rating decision, the AOJ increased the Veteran's ratings for peripheral neuropathy of the upper extremities, and assigned a 20 percent rating for each upper extremity, effective the date of the claim for increase.  Although the Veteran previously indicated that a 20 percent rating for each upper extremity would satisfy his appeal, the AOJ informed the Veteran that the increase was a partial grant of benefits requested.  Thus, the claim for an increased rating remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The Veteran has waived AOJ consideration of additional evidence added to the record since the AOJ last adjudicated the claims.  See Veteran's waiver received November 2017.

The issue of entitlement to special monthly compensation under 38 U.S.C. § 1114(s) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the time period prior to January 16, 2015, the Veteran's peripheral neuropathy of right and left upper extremities was manifested by moderate pain, paresthesias and numbness with objective examination significant for mildly decreased grip strength, reflexes and sensation; the functional equivalent of moderate incomplete analysis is not shown.

2. For the time period since January 16, 2015, the Veteran's peripheral neuropathy of the right and left upper extremities has been additionally manifested by 4/5 strength of all upper extremities movements, no tricep reflexes and sensory impairment extending to the shoulders which interferes with fine finger movements.

3. For the time period prior to July 9, 2012, the Veteran's peripheral neuropathy of the right and left lower extremities was manifested by pain, numbness, and loss of sensation with objective examination significant for impairment of the femoral nerve only, decreased reflexes, light touch sensation and vibration sense with trophic changes, but normal motor strength.

4. For the time period prior since July 9, 2012, the Veteran's peripheral neuropathy of the right and left lower extremities has been additionally manifested by loss of protective sensation interfering with ambulation.
CONCLUSIONS OF LAW

1. The criteria for a 20 rating for peripheral neuropathy of the left upper extremity have not been met for the time period prior to January 16, 2015, but the criteria for a 30 percent rating have been met effective January 16, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017).

2. The criteria for a 20 rating for peripheral neuropathy of the right upper extremity have not been met for the time period prior to January 16, 2015, but the criteria for a 40 percent rating have been met effective January 16, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8513.

3. The criteria for a 20 rating for peripheral neuropathy of the left lower extremity have not been met for the time period prior to July 9, 2012, but the criteria for a 40 percent rating have been met effective July 9, 2012.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8526 (2017).

4. The criteria for a 20 rating for peripheral neuropathy of the right lower extremity have not been met for the time period prior to July 9, 2012, but the criteria for a 40 percent rating have been met effective July 9, 2012.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

With respect to the claims being decided, the Board also finds substantial compliance with its prior remand directives.  In this respect, the AOJ updated VA clinic records and obtained VA examination which provided all findings necessary to evaluate the upper and lower extremity peripheral neuropathy claims.  As discussed below, the examination findings are supplemented with lay testimony and VA clinic findings.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Bilateral Upper Extremities

Historically, the Veteran's peripheral neuropathy of the upper extremities was rated 10 percent disabling, bilaterally, under 38 C.F.R. § 4.124a, Diagnostic Code 8715.  Upon receipt of his increased rating claim, the Veteran was assigned a 20 percent rating for each upper extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Diagnostic Code 8513 addresses paralysis of all radicular groups of nerves.  Under this Code, a 20 percent rating is assigned for mild incomplete paralysis in the major extremity as well as in the minor extremity. A 40 percent rating is warranted for moderate incomplete paralysis in the major extremity; 30 percent is assigned for moderate incomplete paralysis in the minor extremity.  Severe incomplete paralysis warrants a 70 percent evaluation in the majority extremity and 60 percent evaluation in the minor extremity.  The highest ratings of 90 percent in the major extremity and 80 percent in the minor extremity are reserved for complete paralysis.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination in February 2012.  He endorsed moderate pain, parasthesias and/or dysesthesias, and numbness in the bilateral upper extremities.  He had 4/5 grip strength bilaterally, but normal strength for elbow flexion, elbow extension, wrist flexion, wrist extension and pinch (thumb to index finger).  He also had decreased deep tendon reflexes in the biceps and triceps and decreased light touch sensation and vibration sensation throughout the upper extremities.  There was no muscle atrophy.  Upon testing, the examiner diagnosed mild incomplete paralysis in the median nerves and ulnar nerves; the radial nerves were noted as normal.

In a statement received in July 2012, the Veteran described pain in his hands which affected the way he lived.

A February 2013 VA diabetes mellitus examination described normal motor and sensory examination of the bilateral upper extremities.

In a statement received in September 2013, the Veteran described constant pain, numbness and tingling of his upper extremities.

A January 16, 2015 VA clinic record noted the Veteran's description of weakening muscles in his hands.  He stated that was having increased difficulty holding objects.  A May 2015 VA clinic record noted loss of thenar eminence bilaterally with marked impairment of sensation up to the wrists.  The Veteran was able to appose the fingers to the thumbs.

An August 2016 VA aid and attendance examination report described the Veteran as demonstrating impaired grip and fine movements of the fingers due to diabetic retinopathy which caused significant difficulty with activities such as shaving and holding objects.

At the September 2016 VA examination, the Veteran reported moderate constant pain, paresthesias and/or dysesthesias, and numbness in the bilateral upper extremities.  He had a slight decrease in his muscle strength (4/5) on all fronts.  There were hypoactive deep tendon reflexes in the biceps and no reflexes in the triceps.  Light touch sensation was decreased in the shoulders, forearms, hands and fingers.  There was no muscle atrophy or trophic changes.  The clinician diagnosed mild incomplete paralysis in the radial, median, and lower radicular group nerves, bilaterally; all other nerves were normal.

Also of record are the Veteran's lay statements.  The Veteran testified at a Board hearing on May 11, 2016.  He rated his hand pain at a 6 or 7 out of 10; the pain often traveled up to his wrist.  He stated he had difficulty with sensation in hands, making it difficult for him to write, grasp a fork, or open a water bottle.  His symptoms even caused difficulty with shaving.  See Board Hearing transcript, pp. 7-11; see also Statement in Support of Claim dated July 9, 2012; VA Form (dated September 6, 2013.  He also believed that his neuropathy symptoms were "[a] lot worse" since his 2013 VA examination.

The Board finds that, for the time period prior to January 16, 2015, the Veteran's peripheral neuropathy of each extremity was represented by no more than mild incomplete paralysis of all upper radicular groups.  The Veteran credibly reported moderate pain, paresthesias and numbness with objective examination significant for 4/5 grip strength, decreased reflexes and decreased sensation.  Otherwise, there was normal muscle strength for elbow flexion and extension, wrist flexion and extension absent atrophy or trophic changes.  The VA examiner medically described mild incomplete paralysis.  In the opinion of the Board, the overall motor impairment was limited to slight loss of grip strength and the sensory and reflex abnormalities were no more than mild in degree impairment.  When considering the moderate subjective symptoms with the limited extent of functional impairment involving use of the hands, the lack of trophic changes, and the minor impairment of sensation and reflex, the Board finds that the Veteran's right and left upper extremity peripheral neuropathy did not meet, or more nearly approximate, the criteria for moderate incomplete paralysis prior to January 16, 2015.

On January 16, 2015, the Veteran described for the first time a weakening of his hand muscles which interfered with holding objects.  An August 2016 VA aid and attendance examination described impaired grip and fine finger movements which affected activities such as shaving and holding objects.  The September 2016 VA examination now showed 4/5 strength of all upper extremities movements, no tricep reflexes and sensory impairment extending to the shoulders.  When considering the motor involvement which extended to all movements, the loss of tricep reflex, the sensory impairment involving the entire nerve root distribution and the interference with fine finger movements, the Board finds that since January 16, 2015 the Veteran's overall impairment more nearly approximated moderate incomplete paralysis.  Thus, the Veteran (who is right hand dominant) is entitled to a 40 percent rating for the right upper extremity, and a 30 percent rating for the left upper extremity, effective January 16, 2015.

In so finding, the Board cannot factually ascertain from the lay and medical evidence that the increased severity of right and left upper extremity occurred prior to January 15, 2016.  Overall, the Veteran has testified to a noticeable increased severity of symptoms since his 2013 VA examination but he did not describe a specific time period.  The Board has resolved reasonable doubt in favor of the Veteran by construing his January 15, 2016 description of hand weakening as demonstrating the onset of the examination findings in August and September 2016.  The Board further observes that the September 2016 VA examiner provided opinion that there was no increased severity of bilateral upper extremity disability during the appeal period, which the examiner opined was mild in degree.  The Board places greater probative weight to the Veteran's description of increased severity of symptoms and the objective clinic findings in 2016 reflecting a greater area of involved motor and sensory abnormality.

The Board further find that, at no time during the appeal, has the Veteran's symptoms involving the bilateral upper extremities more nearly approximated the criteria for severe incomplete paralysis.  The Veteran's overall motor impairment, while involving the entire upper extremities, was no more than slight in degree.  The Veteran retained functional use of the hands although fine finger movement was affected, and there has been no muscle atrophy indicative of disuse or trophic changes.

The Board acknowledges the Veteran's lay description of symptoms and functional limitations as credible and fully consistent with the medical evidence.  The Board has relied on his description of symptoms to determine the onset of moderate incomplete paralysis effective January 15, 2016 although the clinic findings were shown at a later date.  To the extent he argues for a higher rating, the Board finds that the objective testing administered by medical professionals holds greater probative weight as to the Veteran's level of disability throughout the appeal period.  The findings of the VA examinations are not inconsistent with the Veteran's statements regarding his symptoms of pain, numbness, tingling, and difficulty using his fingers.  However, the objective testing methods by administered during the VA examinations (e.g., reflex test, strength test, and sensory test, etc.) hold the highest probative weight in terms of identifying and rating peripheral nerve injuries.  See 38 C.F.R. § 4.120.

The Board acknowledges that the Veteran's peripheral neuropathy manifests in paralysis of several nerves in the bilateral upper extremities.  However, assignment of separate disability evaluations under Diagnostic Code 8514 (radial nerve) and Diagnostic Code 8515 (median nerve) would constitute impermissible pyramiding pursuant to 38 C.F.R. § 4.14.  The Veteran Benefits Administration (VBA) Adjudication Manual instructs that separate evaluations may not be assigned when evaluating upper extremity peripheral neuropathy. M21-1, III.iv.4.G.4.d.; 38 C.F.R. § 4.124a, Diagnostic Code 8719, Note.  The most advantageous diagnostic code to the Veteran is Diagnostic Code 8513 because it contemplates impairment of all radicular groups.  See Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence). Furthermore, Diagnostic Code 8513 allows for the assignment of a higher evaluation than the previously assigned Diagnostic Code 8517.

The Board has considered whether the Veteran would be entitled to a higher rating under another diagnostic code, but has found none.

Accordingly, the Board finds that a rating in excess of 20 percent for right and left lower extremity radiculopathy have not been met for the time period prior to January 16, 2015 but, effective January 16, 2015, the criteria for a 30 percent rating for left upper extremity radiculopathy and a 40 percent rating for right upper extremity have been met.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C. § 5107(b).

Bilateral Lower Extremities

The Veteran's peripheral neuropathy is currently rated 20 percent disabling for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8526, which provides ratings for paralysis of the anterior crural nerve (femoral) and, therefore, neuritis and neuralgia of that nerve.  DC 8526 provides that mild incomplete paralysis is rated 10 percent disabling. Moderate incomplete paralysis is rated 10 percent disabling.  Severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired, is rated 30 percent disabling.  A 30 percent disability rating is the maximum schedular disability rating available under DC 8526. 

At the outset, the Board observes that the September 2016 VA examiner identified the Veteran as having incomplete paralysis of the sciatic nerve, the external popliteal (common peroneal) nerve, the musculocutaneous (superficial peroneal) nerve, the anterior tibial (deep peroneal) nerve, the internal popliteal (tibial) nerve, and the posterior tibial nerve.  Pursuant to VBA policy, the sciatic nerve, the external popliteal (common peroneal) nerve, the musculocutaneous (superficial peroneal) nerve, the anterior tibial (deep peroneal) nerve, the internal popliteal (tibial) nerve and the posterior tibial nerve are part of the sciatic nerve group which affect the same functions in the leg and, therefore, may not be separately rated without violating the rule against pyramiding. M21-1, III.iv.4.G.4.d. 

Thus, the Board finds it more advantageous to the Veteran to evaluate the Veteran for the criteria of the sciatic nerve when appropriate.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In a November 2011 treatment note, the Veteran reported having constant severe pain in his bilateral lower extremities; he stated that his prescribed medications did not alleviate the pain.

The Veteran was afforded a VA examination in February 2012 to assess the severity of his peripheral neuropathy.  His symptoms included moderate constant pain and intermediate pain of the bilateral lower extremities; he also reported moderate paresthesias and/or dysesthesias and numbness bilaterally.  Examination demonstrated normal strength in knee extension, knee flexion, ankle plantar flexion and ankle dorsiflexion.  There was decreased deep tendon reflexes in the knee and ankle and decreased light touch sensation in the knee, thigh, ankle, lower legs, feet, and toes.  His vibration sensation was decreased bilaterally.  There was no muscle atrophy.  The examiner described trophic changes involving decreased hair distribution in the distal lower extremities.  The examiner diagnosed mild incomplete paralysis of the bilateral femoral (anterior crucial) nerves with normal sciatic nerves, bilaterally.

In a statement received on July 9, 2012, the Veteran described pain in his lower extremities which affected the way he lived, and caused him to experience anxiety and depression.  He appeared to describe complete loss of use.

A January 16, 2013 VA outpatient treatment record noted that protective sensation was absent in both lower extremities with 5.07 monofilament testing.  The Veteran's skin was thin and cold with rubrous toes and no hair on the feet.

A February 2013 VA diabetes mellitus examination described normal motor and sensory examination of the lower extremities with normal gait and balance.

In a statement received in September 2013, the Veteran described constant pain, numbness and tingling of his lower extremities.

Subsequent treatment records document the Veteran's complaints of discomfort, numbness, and pain in the bilateral lower extremities.  The Veteran indicated that his most severe numbness was located in his feet to about 6 inches above his ankles.  He also endorsed milder numbness up to his knees.  He used medication (both oral and topical) and compression stockings to help alleviate his symptoms.  At times, treating clinicians noted that the Veteran's neuropathy was "severe."  See VA Treatment Records dated September 26, 2012, January 16, 2013, May 14, 2015, May 18, 2015, June 17, 2015, December 29, 2015, and June 6, 2016.

At the hearing on May 11, 2016, the Veteran expressed his belief that his neuropathy symptoms were "[a] lot worse" since his 2013 VA examination

The Veteran was afforded another VA examination in September 2016.  At that time, the Veteran reported pain, weakness, numbness and loss of sensibility in all extremities.  His symptoms included moderate constant pain along with moderate parasthesias and/or dysesthesias and moderate numbness bilaterally.  His muscle strength was rated as 4 out of 5 on all fronts, which was indicative of active movement against some resistance, but less than normal strength.  His deep tendon reflexes were absent in the knees and ankles.  He had decreased light touch sensation in the thighs, knees, lower legs, and ankles; such sensation was absent in the feet and toes.  Furthermore, the Veteran's peripheral neuropathy caused abnormal gait, as the Veteran could not feel or sense the floor.  Upon sensory evaluation, the examiner diagnosed mild incomplete paralysis of the sciatic nerves, external popliteal nerves, musculocutaneous nerves, anterior tibial nerves, internal popliteal nerves, and posterior tibial nerves.  He occasionally used a cane and constantly used a walker.  The clinician concluded that the Veteran's condition was stable, as there was no objective evidence of an increase in the severity of the peripheral neuropathy since the previous assessment.

Based on the above, for the period prior to July 9, 2012, the Board finds that a rating in excess of 20 percent for peripheral neuropathy in each lower extremity is not warranted.  The record reflects this time, the Veteran's neuropathy manifested in pain, numbness, and loss of sensation in each of the lower extremities which, according to the February 2012 VA examination, was limited to the femoral nerves.  His clinic findings were significant for decreased reflexes, light touch sensation and vibration sense as well as trophic changes.  However, motor strength for knee extension, knee flexion, plantar flexion and dorsiflexion were normal.  When considering the moderate subjective symptoms, minor impairment of reflex and sensation and trophic changes in light of the normal motor findings and involvement limited to the femoral nerves, the Board finds that the Veteran's right and left lower extremity neuropathy did not meet, or more nearly approximate, severe incomplete paralysis of the femoral nerves prior to July 9, 2012. 

On July 9, 2012, the Veteran for the first time appeared to describe almost complete loss of use of his lower extremities.  A January 2013 VA outpatient treatment record found that protective sensation was absent in both lower extremities with trophic changes.  The September 2016 VA examiner confirmed for the first time impairment of the sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal and external popliteal nerve groups.  The Veteran had an abnormal gait due to his inability to feel or sense the floor - which is similar to the finding in the clinic setting in January 2013.  Overall, the Board finds that these findings more nearly approximate the criteria for moderately severe incomplete paralysis of the sciatic nerve.  As such, a 40 percent rating is warranted for both lower extremities effective July 9, 2012.

In so holding, the Board has relied on the Veteran's July 9, 2012 report of symptoms as factually demonstrating the onset of the worsening of his lower extremity disability, which is consistent with his overall testimony.  The combination of the lay and medical evidence prior to July 9, 2012, however, is insufficient for the Board to factually ascertain that the clinic findings found after the July 2012 statement were present prior to July 9, 2012.

The Board further finds that, since July 9, 2012, the lay and medical evidence does not demonstrate, or more nearly approximate, severe incomplete paralysis of the sciatic nerve as the schedular criteria requires "marked muscle atrophy" which is not shown on clinic examination or described by the Veteran.  Notably, throughout his treatment records, the Veteran's peripheral neuropathy was described as "severe."  However, the September 2016 VA examiner used the term "mild."  These are descriptive terms which must be viewed in light of the entire record, the lay reports, the clinic findings and the applicable criteria.  

The Board has also considered the Veteran's lay statements, in which he describes the severity of his symptoms.  The Board finds that the Veteran's symptoms are adequately contemplated in the above assigned ratings.  Although the Veteran does often use a walker to ambulate, his symptoms more nearly approximate that which is contemplated by a moderately severe rating.

The Board has also considered the applicability of other diagnostic codes.  However, a change in diagnostic code would not result in an increase in the Veteran's ratings.  As noted above, the Board is unable to assign a separate compensable rating for each nerve involved, as the symptoms remain the same.  38 C.F.R. § 4.14.

In sum, the Board finds that a rating in excess of 20 percent for the period prior to July 9, 2012 for peripheral neuropathy of the left and right lower extremities is not warranted, but that a 40 percent rating is warranted effective July 9, 2012.  All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  



ORDER

A 20 rating for peripheral neuropathy of the left upper extremity for the time period prior to January 16, 2015 is denied, but a 30 percent rating effective January 16, 2015 is granted.

A 20 rating for peripheral neuropathy of the right upper extremity for the time period prior to January 16, 2015 is denied, but a 40 percent rating effective January 16, 2015 is granted.

A 20 rating for peripheral neuropathy of the left lower extremity for the time period prior to July 9, 2012 is denied, but a 40 percent rating effective July 9, 2012 is granted.

A 20 rating for peripheral neuropathy of the right lower extremity for the time period prior to July 9, 2012 is denied, but a 40 percent rating effective July 9, 2012 is granted.


REMAND

In the June 2016 remand instructions, the Board requested that the RO determine whether the Veteran was awarded TDIU based on a single disability or based on a combination of separate disabilities.  To date, there is nothing in the record clarifying whether the Veteran's TDIU award is based on a single disability or a combination of his service connected disabilities.  Upon remand, the RO should schedule the Veteran for a VA examination to determine if the Veteran is unemployable as a result of a single service-connected disability or from a combination of disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the affect that his disabilities, both separately and taken together, have on his employability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with these disabilities should be identified.  Upon review of the record and examination of the Veteran, the clinician should describe the current impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for all opinions rendered should be provided.  In rendering an opinion, the examiner should not consider or discuss the Veteran's age or impact of nonservice-connected disabilities.

2. Readjudicate the issue of entitlement to special monthly compensation under 38 U.S.C. § 1114(s).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


